DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12 October 2021 has been entered. Applicant’s amendments to the Specification and Claims have overcome most objections and all 112(b) rejection previously set forth in the Non-Final Office Action mailed 26 August 2021. 
Claims 2, 6-7, and 14-20 have been cancelled.
Claims 21-30 are new.
Claims 1, 3-5, 8-13, and 21-30 are currently pending and considered below.

Response to Arguments
Applicant’s arguments filed 12 October 2021 with respect to objections to the Drawings have been fully considered and are persuasive.  The objections to the Drawings have been withdrawn. Specifically, Applicant argues that the resistance mechanism is illustrated generally, and could encompass the claimed motor as disclosed in the specification. The Examiner agrees in view of the claim amendments to claim 8.
Applicant’s arguments filed 12 October 2021 with respect to the Specification objections have been fully considered but they are not persuasive. Applicant argues that the previously objected to listing of claims following paragraph [0060] in the written disclosure is not a listing of claims, and instead represents a listing of examples of the disclosed exercise machine. claim X”). Therefore, the objection to the specification is maintained. See below.

Interview Summary
	An interview was attempted to propose Examiner’s Amendments to the claims and specification to put the application into condition for allowance but could not be completed. Please see the attached Examiner’s Interview Summary for further explanation.

Specification
The disclosure as filed on 12 October 2021 is objected to because of the following informalities: 
The listing of claims following paragraph [0060] on pages 21-31 should be removed. The Office notes that the listing of claims is unnecessary, as the information provided in the list is already provided within the written disclosure. However, should Applicant wish to maintain the list as a listing of examples of the exercise machine, the Office suggests amending the language to replace the word “claim” in each section with the word --example--.
Appropriate correction is required.

Claim Objections
Claims 23 and 24 are objected to because of the following informalities:  
Claim 23, line 3, “a barbell” should read --the barbell--
Claim 24, line 3, “a barbell” should read --the barbell--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is dependent off of claim 2, which is a cancelled claim. Therefore, the claim is indefinite. Based on the claim limitations of claim 4, it appears that claim 4 should depend from independent claim 1. Claim 5 is rejected by virtue of dependency on claim 4.

Allowable Subject Matter
Claims 1, 3, 8-13, and 21-30 are allowed.
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784